Citation Nr: 0911933	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-36 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation in the 
amount of $1,325.07, to include whether the overpayment was 
properly created.    

(The issues of service connection for diabetic nephropathy 
and of higher ratings for diabetes mellitus and peripheral 
neuropathy of the extremities will be the subject of a 
separate decision.)


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1966 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 determination of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
Veteran's request for waiver of recovery of an overpayment of 
VA disability compensation in the amount of $1,325.07.    

In December 2008, the Veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.   


FINDINGS OF FACT

1.  For the period of November 17, 2003 to December 28, 2004, 
the Veteran was paid the full amount of VA disability 
compensation at the 20 percent rate of $2,742.80; for that 
entire period, which began on the 61st day of his 
incarceration for a felony conviction, he should have been 
paid at the 10 percent rate, or $1,417.73, resulting in a 
$1,325.07 overpayment.  

2.  Recovery of the overpayment would not be against equity 
and good conscience. 


CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of 
$1,325.07 was properly created, and the Veteran is not 
entitled to waiver of recovery of the overpayment.  38 
U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 
1.965, 3.665 (2008).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

The VCAA duties to notify and to assist do not apply to the 
claim of waiver recovery of an overpayment of VA disability 
compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

In any event, it is noted that the Veteran had notification 
of the decision of the RO's Committee on Waivers and 
Compromises, dated in July 2005, setting forth the general 
requirements of applicable law pertaining to a claim for 
waiver of recovery of an overpayment, and was advised as to 
the nature of the evidence necessary to substantiate his 
claim.  In its decision, the RO's Committee on Waivers and 
Compromises also informed the Veteran of the reasons that his 
claim was denied and the evidence it had considered in 
denying the claim.  The general advisements were reiterated 
in the statements of the case issued in October 2005, which 
also provided the Veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  In short and in any event, the Veteran has been 
notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

Further, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence for his claim.  For example, VA has 
requested the Veteran to furnish evidence pertaining to his 
financial status, and he responded with information in July 
2005 and August 2005.  Additionally, the VA has provided the 
Veteran with the opportunity for a hearing before the 
undersigned Veterans Law Judge in December 2008.  The Veteran 
has argued that his VA disability compensation payments for 
the period in question, and beyond, were stolen from him by 
an individual who had intercepted his checks and signed the 
Veteran's name to them prior to depositing them into an 
account other than the Veteran's.  The Veteran has presented 
evidence to show that the individual had pled guilty, 
evidently to charges of forgery, and was sentenced to jail.  
Regarding the stolen payments, the Board observes that the 
initial award letter was mailed to the Veteran's latest known 
address of record and that VA never received notification 
from the Veteran that he had actually been in prison during 
this period including the period of overpayment.  Further, 
the RO has notified the Veteran in January 2009 that the 
matter of the theft of his VA benefits would not be addressed 
by VA, as it was a civil matter to be determined by the 
courts.  The Board is unaware of any additional evidence 
which is available in connection with this appeal.  

Factual Background

In July 2002, the Veteran filed a claim of service connection 
for diabetes mellitus.  In an August 2002 letter, the RO 
notified the Veteran of his rights in the claims process and, 
among other things, requested that he notify VA if his 
address or telephone number changed.  

In an October 2002 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent, 
effective in July 2002.  In an October 21, 2002 letter, the 
RO notified the Veteran of the award of disability 
compensation.  Enclosed with the letter was VA Form 21-8764, 
which explained to the Veteran factors affecting his 
benefits, including his responsibility to "immediately" 
notify VA in writing of any change of address and that 
benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.  

In December 2004, the Veteran contacted the RO and requested 
the status of his previously filed claim.  When asked to 
verify his address, a discrepancy was discovered and the 
Veteran was requested to come to the RO with his 
identification.  It was noted that his disability 
compensation payments had been going to an electronic fund 
transfer.  

Documentation in the file dated in January 2005 shows that 
the Texas Department of Corrections was contacted for 
information about the Veteran.  He was incarcerated from 
November 17, 2003 to his release date of December 28, 2004, 
but had been in custody in the county jail since October 9, 
2002, for theft committed in May 2002.  He was sentenced on 
September 18, 2003 for a felony conviction, and transferred 
to the Texas Department of Corrections on November 17, 2002.  

In a February 2005 letter, the RO informed the Veteran of its 
proposal to reduce his benefits effective November 17, 2003, 
due to information indicating that he had been incarcerated 
on the 61st day following conviction.  He was informed that 
his benefits would resume December 28, 2004, the date of his 
release from incarceration.  He was informed that VA 
regulations require that compensation benefits be reduced to 
the 10 percent rate effective the 61st day of his 
incarceration following a felony conviction.  He was asked to 
submit evidence to show that the proposed action should not 
be taken, and he was made aware that if he continued to 
accept payments at the present rate and it was determined 
that the proposed adjustment must be made, then he would have 
to repay all or part of the benefits he had received during 
this period.  He was also informed that he could minimize 
this potential overpayment by asking that his payments be 
reduced while his case was in review.  

In response to the February 2005 letter, the Veteran in 
February 2005 requested that no withholding or reduction of 
his benefits be undertaken.  He stated that he had never 
received any VA payments since his claim was granted.  He 
referred to the need for an investigation for fraud.  

In a March 2005 letter, the Veteran explained that he never 
received his VA disability compensation payments for the 
period that he was in jail and incarcerated.  He stated that 
he has learned that his payments were mailed to an account 
opened under the name of a man who had previously rented a 
room in his house and stayed on in his home for a short while 
after he went to jail.  He asserted that he never gave his 
approval for this man to receive his checks or sign his name 
on any paperwork concerning the payments.  He stated that he 
in fact never knew that his claim had been approved in the 
first place, until he called the VA in December 2004, after 
he was released from prison.  

In an April 2005 letter, the RO informed the Veteran that his 
monthly benefits were reduced to the rate of $104 effective 
November 17, 2003, which was the 61st day of his confinement; 
of $106 effective December 1, 2003, due to legislative 
adjustment; and of $108 effective December 1, 2004, due to 
legislative adjustment.  His monthly compensation would be 
restored to the full rate of $210 effective December 28, 
2004, the date when he was released from prison.  The RO 
notified him that the adjustment resulted in an overpayment 
of benefits and that he would be notified shortly of the 
exact amount.  

Documentation in the file indicates that the Veteran was sent 
a notice letter from VA's Debt Management Center on May 5, 
2005, concerning the amount of his overpayment of $1,325.07.  

In a May 2005 letter to the VA Debt Management Center, the 
Veteran reiterated that he had never received his VA 
disability compensation during the period of his 
incarceration, and did not know of his award of compensation 
until he was released from prison in December 2004.  He 
stated that he had filed charges against the individual who 
had forged his signature on papers to have his VA payments 
directly deposited into the individual's account (with the 
Veteran as a secondary account holder) unbeknownst to the 
Veteran.  The Veteran asserted that he should not have to pay 
back money that he did not receive.  

In July 2005, the Veteran requested a waiver of recovery of 
the overpayment of VA disability compensation.  He noted that 
charges had been filed against the individual who stole his 
VA benefits.  He also submitted a financial status report, in 
which he indicated total monthly income of $1,045 from VA 
compensation and Social Security and total monthly expenses 
of $1,020 (consisting of $400 for rent or mortgage, $200 for 
food, $260 for utilities and heat, $80 for other living 
expenses, and $60 for payments on installment contracts and 
other debts).  He reported no assets except for $10 in the 
bank.  

In a decision in July 2005, the RO's Committee on Waivers and 
Compromises denied the Veteran's claim for a waiver of 
recovery of an overpayment of disability compensation in the 
total amount of $1,325.07, on the basis that recovery would 
not be against equity and good conscience.  The Committee on 
Waivers stated that the overpayment was created as a result 
of a retroactive reduction of disability compensation from a 
total rate (20 percent) to the rate of 10 percent, effective 
November 17, 2003 through December 27, 2004, due to the 
Veteran's incarceration on a felony conviction.  

In an August 2005 letter, the Veteran expressed his 
disagreement with the decision to deny his waiver request, 
stating that he did not personally receive the disability 
compensation payments that were at issue.  Rather, he stated 
that he did not even have knowledge that his VA claim had 
been granted until after he was released from prison.  He 
reiterated his earlier assertions regarding a former roommate 
of his who forged his name on his VA checks and opened an 
account for the deposit of his VA checks.  He submitted 
copies of a county sheriff's office offense report (report of 
forgery of government instrument/money/securities), dated in 
May 2005; authorization for direct deposit of the Veteran's 
VA funds, dated in July 2003; and copies of negotiated VA 
checks, dated from October 2002 to May 2003.  

The Veteran also submitted a financial status report, dated 
in August 2005, in which he indicated total monthly income of 
$1,065 from VA compensation and Social Security and total 
monthly expenses of $1,020.84 (consisting of $340 for rent or 
mortgage, $200 for food, $200 for utilities and heat, $280.84 
for other living expenses, to include $80.84 for payments on 
installment contracts and other debts).  He reported no 
assets except for $20 in the bank.  

In a November 2005 substantive appeal statement, the Veteran 
argued that he himself never received any payments from VA 
for the period in question, and that his payments had been 
stolen by another person who had forged his signature and 
opened a savings account for deposit of the VA checks.  

In March 2006, the Veteran requested an audit of his account.  
The RO sent him an audit in April 2006, covering the period 
of August 2002 to February 2006.  In an April 2006 letter, 
the Veteran stated his reasons for disagreeing with the 
audit.  In essence, he asserted that he did not receive the 
VA payments in question due to forgery and theft.  He stated 
that he did not feel that he was overpaid or that he owed 
anything at all.  In fact, he felt that VA owed him the money 
that was stolen from him.  In letters dated in September 
2006, October 2006, and November 2006, the Veteran reiterated 
his contentions.  He felt that VA owed him all the disability 
compensation that was stolen from him.  He submitted 
statements from the county office of the district attorney to 
show that the Veteran was a victim of theft and that an 
individual was under indictment for the offense.  A letter 
dated in February 2008 shows that the individual under 
indictment had pleaded guilty and was sentenced to a state 
jail facility.  

At the time of a hearing in December 2008, the Veteran 
testified that his VA disability compensation were stolen 
from him from 2002 to 2004 by a former roommate who was now 
in jail for having stolen from him.  He stated that he did 
not authorize his former roommate to open an account (with 
him as a secondary account holder) and deposit his VA checks 
into the account.  

Analysis

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R.§ 
3.665 (2008).  

The file indicates that in April 2005 the RO retroactively 
reduced the Veteran's disability compensation to the 10 
percent rate, from the 20 percent rate, because he was 
incarcerated for a felony conviction.  The period of the 
reduction, as shown by audit completed by the RO in April 
2006 and sent to the Veteran (as well as another audit 
completed at the time of the Committee on Waivers decision in 
July 2005 and attached to the decision), was November 17, 
2003 through December 27, 2004.  

A review of the record shows that the Veteran was paid the 
total amount (20 percent) of VA disability compensation 
beginning the 61st day of his incarceration for a felony 
conviction, from November 17, 2003 through December 27, 2004.  
The Veteran did not furnish the RO notification of his 
incarceration, as required.  The record does indicate that 
the initial award letter for disability compensation was 
issued just after the Veteran was jailed in October 2002.  
However, he was previously notified in August 2002, in 
connection with his claim for disability compensation, that 
he must notify the VA of any address changes.  He did not do 
so.  

For the overpayment period of November 17, 2003 to December 
28, 2004, the Veteran was paid at the 20 percent rate, which 
was $2,742.80, when he should have been paid at the 10 
percent rate, which was $1,417.73, because he was 
incarcerated more than 60 days for a felony conviction.  
Therefore, the Board finds that the RO's action to 
retroactively reduce the Veteran's disability compensation 
effective November 17, 2003, was proper.  According to the 
audits of record, for the periods of November 17, 2003 to 
November 30, 2003, from December 1, 2003 to November 30, 
2004, and from December 1, 2004 to December 27, 2004, the 
Veteran was paid per month $93.80, $2,460, and $189, 
respectively.  For these periods, he was due $48.53, $1,272, 
and $97.20, respectively.  Thus, an overpayment of $1,325.07 
was created.  The Board concludes that this overpayment 
amount was properly created because the Veteran was paid 
disability compensation to which he was not legally entitled.  

The thrust of the Veteran's argument challenging the validity 
of the overpayment, as asserted in statements and testimony, 
was that he did not actually receive the benefit payments 
while incarcerated, due to theft of his payment checks.  He 
furnished evidence to show that another individual, 
identified by the Veteran as a former roommate, intercepted 
his payments, forged his signature, and cashed and deposited 
his checks into a certain savings account.  That individual 
was noted to have pleaded guilty and was serving a jail 
sentence for theft.  As noted, the overpayment was properly 
created because more benefits were paid out than were 
authorized by law, and the payments were paid to an 
individual who the VA believed to be the Veteran.  The issue 
of whether the Veteran actually received those payments is 
not relevant to whether the overpayment was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO's 
Committee on Waivers and Compromises concluded that the facts 
in this case do not show the mandatory bars to waiver in the 
Veteran's case, and the Board agrees.  The RO then denied the 
Veteran's claim for waiver on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

According to the determination by the Committee on Waivers in 
July 2005, the overpayment of $1,325.07 in this case was 
created as a result of a retroactive reduction of disability 
compensation to the rate of 10 percent, effective November 
17, 2003, due to the Veteran's incarceration on a felony 
conviction.  

Based on a review of the entire record and having considered 
the contentions of the Veteran, the Board concludes that the 
Veteran was solely at fault in the creation of the 
overpayment.  At the time the RO notified him of his award of 
disability compensation at the 20 percent rate in October 
2002, he was informed of factors that affected his benefits, 
including incarceration, and was advised that he must 
promptly report any changes in circumstances to avoid an 
overpayment.  However, at the time the award letter was sent, 
the Veteran was in jail and would not be released until 
December 2004.  Nevertheless, the Veteran was informed, 
earlier in August 2002 in connection with his claim for 
disability compensation, that he must inform VA of any 
address changes.  He failed to do so, and in fact for the 
entire duration of his incarceration there is no evidence 
that he notified the VA of his whereabouts.  

It was not until December 2004, just days after his release 
from prison, that the Veteran contacted the RO and the RO 
first learned of his change of address for the previous two 
years.  At that time, the RO sought to confirm his date of 
conviction and length of prison term, and sent him a proposed 
reduction letter.  Had he kept the RO apprised of his 
address, the Veteran would have received his award letter, 
would have been notified of his disability compensation, and 
would have had the opportunity to establish a method for 
receiving his payments at the proper amount.  In other words, 
an overpayment would have been averted, as well as the theft 
of his payments.  

In short, the Board finds that the Veteran was duly informed 
of his obligation to report address changes, yet he failed to 
do so in a prompt manner, which led to the creation of the 
overpayment in this case.  

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to reduce benefits upon learning of the 
Veteran's incarceration.  It is clear that the Veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of the VA.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the Veteran.  
In that regard, financial status reports were received in 
July 2005 and August 2005.  Both reports indicated that his 
monthly income exceeded his expenses by at least $15 (the 
most recent report indicates an excess of $44.16).  It should 
be noted that both reports also reflected that the monthly 
expenses included payments for other debts of at least $60; 
the VA debt is a valid debt to the government, and there is 
no reason that the Veteran should not accord the government 
the same consideration that he accords his private creditors.  
Based on the income and expense information of record, and in 
view of the monthly surplus that could be applied toward 
repayment, it is concluded that the record does not tend to 
support a claim that recovery of the debt may endanger the 
Veteran's ability to provide for basic necessities.  Further, 
the record reveals no other factors which would make recovery 
of the overpayment inequitable, as discussed further below.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits were intended.  The Veteran is entitled to 
compensation at the 20 percent rate based on his service-
connected diabetes mellitus.  Withholding benefits to recover 
the debt would not defeat the purpose of disability 
compensation, which is to compensate him for his impairment 
in earning capacity, because the Veteran was not entitled to 
such benefits during the period of the overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the Veteran because he received 
monetary benefits to which he had no entitlement.  VA made 
payments of disability compensation at the 20 percent rate, 
without knowledge that the Veteran was in fact a ward of the 
state penal system.  There is no evidence to show that he 
took any action to report his change of address and his 
incarceration.  Under such circumstances, to allow him to 
retain VA compensation above the 10 percent rate would 
constitute unjust enrichment.  The Veteran asserts that he 
did not actually receive the monies that VA paid him during 
the overpayment period, because the payments were stolen from 
him.  Therefore, he essentially alleges that it cannot be 
considered unfair gain.  However, as previously stated, the 
VA payments in question were sent to the Veteran's last known 
address, and the fact that they were intercepted by someone 
unbeknownst to the Veteran was the result of the Veteran's 
own inaction in reporting his whereabouts.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The Veteran is 
solely at fault in the creation of the debt, and failure to 
repay the debt would result in unfair gain to him.  Also, 
recovery of the overpayment would not defeat the purpose for 
which the benefits are intended, and he has not relinquished 
a valuable right or incurred a legal obligation in reliance 
on his VA benefits.  As to the question of financial 
hardship, persuasive evidence has not been presented to show 
that the Government's right to full restitution should be 
moderated.  

As the preponderance of the evidence is against the claim for 
waiver, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  

	(CONTINUED ON NEXT PAGE)




ORDER

An overpayment of VA disability compensation in the amount of 
$1,325.07 was properly created, and waiver of recovery of the 
overpayment is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


